IN THE UNITED STATES COURT OF APPEALS

                     FOR THE FIFTH CIRCUIT



                           No. 02-30439
                         Summary Calendar



HARRY D. HORTON, JR.,

                                             Plaintiff-Appellee,

                               versus

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, ET AL.,

                                             Defendants,

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA; HEALTH INTERNATIONAL OF
DELAWARE, INC.; XEROX CORPORATION,

                                             Defendant-Appellant.



HARRY HORTON, JR.,

                                             Plaintiff-Appellee,

                               versus

XEROX CORPORATION,

                                             Defendant-Appellant.


           Appeal from the United States District Court for
                          the Middle District of Louisiana
                              (USDC No. 00-CV-648)
           _______________________________________________________
                                 October 8, 2002


Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

       Xerox Corp., Prudential Insurance Co. of America, and Health International of

Delaware, Inc. (HI) appeal the district court’s summary judgment holding that appellee

Harry Horton, Jr. was entitled to additional disability benefits under Xerox’s long-term

disability plan. We reverse and render.

                                     BACKGROUND

       Horton was a Xerox employee. The long-term disability plan in issue (the plan) is

an employee benefit plan under the Employee Retirement Income Security Act (ERISA),

29 U.S.C. §§ 1001-1461.

       Horton injured his back and received short-term disability benefits and some long-

term benefits from Xerox. For the disability period in issue, the plan provides long-term

benefits for disability defined as “the inability to be employed in any substantial and

gainful work either inside or outside of Xerox because of personal impairment caused by

Injury or Illness, occupational or non-occupational.”



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                             2
       HI serves as the Medical Case Manager under the plan and in this capacity serves

as the plan administrator who determines whether employees are entitled to disability

benefits. Prudential assists in processing disability benefits. There is no dispute that

Xerox pays long-term disability benefits from its own assets, and that the plan grants

discretion to HI to construe the terms of the plan and determine eligibility for benefits.

       In September 1999, HI determined that Horton was not entitled to further disability

benefits. Horton appealed this decision and an independent board-certified orthopedic

specialist, Dr. Halliday, reviewed the record and denied the appeal.

       As an ERISA plan participant Horton sought disability benefits through this suit in

federal court. Section 502(a)(1)(B) of ERISA authorizes a civil action by an ERISA plan

participant “to recover benefits due to him under the terms of his plan.” 29 U.S.C. §

1132(a)(1)(B).

       The district court entertained cross-motions for summary judgment, and concluded

that HI as plan administrator had abused its discretion in denying Horton long-term

disability benefits. The court entered a judgment to this effect, and this appeal followed.

                                        DISCUSSION

       Where the plan administrator is vested with discretionary authority to determine

eligibility for benefits, its denial of benefits is reviewed for abuse of discretion.

Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998). More

specifically, where the administrator has such discretionary authority, we review the

administrator’s interpretation of the terms of the plan for abuse of discretion. See Rhorer

                                               3
v. Raytheon Eng’rs & Constructors, Inc., 181 F.3d 634, 639-40 (5th Cir. 1999). The

administrator’s factual determinations relating to plan benefits are reviewed under the

abuse of discretion standard as well. See Sweatman v. Commercial Union Ins. Co., 39

F.3d 594, 597-98 (5th Cir. 1994); Pierre v. Conn. Gen. Life Ins. Co., 932 F.2d 1552,

1562 (5th Cir. 1991).

       Under the abuse of discretion standard, “federal courts owe due deference to an

administrator’s factual conclusions that reflect a reasonable and impartial judgment.” Id.

In applying this standard of review, we consider whether the administrator acted

arbitrarily or capriciously. Dowden v. Blue Cross & Blue Shield of Tex., Inc., 126 F.3d

641, 644 (5th Cir. 1997). We have stated that “[a]n arbitrary decision is one made

without a rational connection between the known facts and the decision or between the

found facts and the evidence.” Id. (quoting Bellaire Gen. Hosp. v. Blue Cross Blue

Shield of Mich., 97 F.3d 822, 828 (5th Cir. 1996)). Ultimately, our review for abuse of

discretion “need not be particularly complex or technical; it need only assure that the

administrator’s decision fall somewhere on a continuum of reasonableness—even if on

the low end.” Vega v. Nat’l Life Ins. Servs., Inc., 188 F.3d 287, 297 (5th Cir. 1999) (en

banc). Even under deferential abuse of discretion review, however,

       we will not countenance a denial of a claim solely because an administrator
       suspects something may be awry. Although we owe deference to an
       administrator’s reasoned decision, we owe no deference to the
       administrator’s unsupported suspicions. Without some concrete evidence in
       the administrative record that supports the denial of the claim, we must find
       the administrator abused its discretion.


                                             4
Id. at 302.

       We review de novo the district court’s decision that the plan administrator abused

its discretion. Threadgill, 145 F.3d at 292. Conducting such a review, we cannot say that

the plan administrator abused its discretion in denying Horton’s request for additional

long-term disability benefits.

       At the outset, we note that we need not view HI’s exercise of discretion with

special skepticism on grounds that it had a direct financial incentive to deny the claim.

Where the administrator operates under a conflict of interest, that conflict does not alter

the abuse of discretion standard of review, but is a factor to be considered in deciding

whether the plan administrator abused its discretion. See Vega, 188 F.3d at 297. While

insurance companies with a direct financial interest in the benefit determination sometime

serve as ERISA plan administrators, HI did not pay disability claims itself. As explained

above, Xerox has a self-funded plan and pays such claims from its own assets.

       We also note undisputed evidence that HI’s practice as plan administrator is to

deny long-term benefits if board certified physicians determine that a plan participant is

capable of performing light duty or sedentary work, either at Xerox or elsewhere. This

approach is consistent with the plain terms of the plan, quoted above. The administrator

did not abuse its discretion in interpreting the plan document.

       Likewise, we cannot say that the administrator abused its discretion in its factual

determination that Horton was not disabled under the plan’s definition of disability. The

administrative record contains physician opinions, duly obtained under HI’s policy of

                                              5
relying on such opinions, and concluding that Horton was not disabled under the plan.

We cannot say that the record demonstrates that the plan administrator acted in an

arbitrary and capricious manner or otherwise abused its discretion in relying on these

opinions in denying Horton’s claim. Briefly, Dr. Ioppolo, a neurosurgeon, examined

Horton on two occasions. He concluded in August 1998 that “I certainly would not see

any reason why the patient can not return to a light duty job” that did not require

extensive driving and heavy lifting. Dr. Ioppolo concluded in January 1999 that “[i]t

would be my feeling still that this patient is capable of gainful employment, perhaps best

at a light duty capacity.” Another neurosurgeon, Dr. Perone, also examined Horton and

concluded in August 1999 that “I do not think he is permanently disabled from all

employment.” By all indications in the record these examinations were objective and

reasonably thorough, and were conducted by qualified physicians with the appropriate

expertise.

       The district court noted that Horton’s treating physician, Dr. Williams, wrote a

letter dated October 13, 1990, stating that “[b]ased on Mr. Horton’s prior job description,

I feel he is permanently disabled from performing those tasks or any significant

employment.” We note that Dr. Williams authored numerous reports in the

administrative file which are not entirely consistent. For example, one report has a box

checked indicating that Horton is capable of light work, another states that he is totally

incapacitated, and others state that he is capable of “light duty work with extreme

restrictions.” Regardless, the plan administrator was not required to accept the opinion of

                                              6
Dr. Williams over the opinions of the other physicians described above. We have not

adopted a “treating physician rule” requiring the administrator to accept the opinion of a

treating physician. See Salley v. E.I. DuPont de Nemours & Co., 966 F.2d 1011, 1016

(5th Cir. 1992).

       The district court also noted that, after the administrator made its initial denial and

denied Horton’s appeal, the Social Security Administration determined that Horton was

entitled to disability benefits under federal social security law. However, this

determination was not before the administrator and the district court should have confined

itself to the administrative record. The district court should limit itself to the

administrative record in assessing whether a plan participant was as a factual matter

disabled. Vega, 188 F.3d at 289, 299-300. Exceptions to this rule recognized in Vega

are not relevant. The only exceptions we recognized that allow the district court to

consider evidence outside the administrative record are expert medical opinions that assist

the court in understanding medical terminology or practice, and evidence related to how

the administrator has interpreted the plan in other instances. Id. at 299. The social

security determination falls under neither exception. Second, while an ERISA plan

administrator might find a social security disability determination relevant or persuasive,

see Moller v. El Campo Aluminum Co., 97 F.3d 85, 87 (5th Cir. 1996), the plan

administrator is not bound by the social security determination.

       In short, we cannot say that the administrator abused its discretion in denying

long-term disability benefits to Horton under the plan. The district court erred in holding

                                               7
otherwise. The judgment of the district court is reversed and a take-nothing judgment is

hereby rendered in favor of appellees.

      REVERSED and RENDERED.




                                            8